Case: 19-10669     Date Filed: 03/25/2020   Page: 1 of 16



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10669
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:17-cr-20842-DPG-3


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

COURNOT EMMANUEL, JR.

                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                 (March 25, 2020)

Before WILSON, ANDERSON and HULL, Circuit Judges.

PER CURIAM:

      After a jury trial, defendant Cournot Emmanuel, Jr., appeals his total

30-month prison sentence for conspiracy to commit access device fraud,
                Case: 19-10669       Date Filed: 03/25/2020       Page: 2 of 16



unauthorized use of access devices, and bank fraud. On appeal, Emmanuel

challenges the procedural and substantive reasonableness of his total sentence.

After careful review, we affirm.

                                    I. BACKGROUND

         On appeal, both of defendant Emmanuel’s sentencing arguments relate to the

disparity between his sentence and the sentences of his codefendants in the access-

device fraud conspiracy. Therefore, we outline the offense conduct and resulting

sentences for each of them, focusing primarily on Emmanuel.

A.       Offense Conduct

         From December 2013 to September 2015, defendant Emmanuel and three

codefendants, Romario Mathieu, James St. Louis, and Jeoffrey Bernadel, engaged

in a fraud scheme, wherein they used other people’s personal identifying

information to file over 500 fraudulent unemployment insurance claims through

the Florida Department of Economic Opportunity (“DEO”) for their own financial

gain.1

         While the record did not establish exactly who filed each individual


         1
        The unemployment-insurance system, whereby eligible applicants can receive weekly
unemployment benefits, “is designed to provide benefits to persons out of work due to no fault of
their own.” In Florida, the DEO oversees the unemployment-insurance system on behalf of the
U.S. Department of Labor, which funds all substantive and administrative costs for the DEO.
The DEO authorizes the State of Florida Department of Financial Services to send weekly
unemployment compensation funds to claimants, which it sends in the form of a debit card
mailed to the claimant or a direct deposit into a prepaid debit card account or other designated
bank account.
                                               2
                Case: 19-10669       Date Filed: 03/25/2020      Page: 3 of 16



unemployment insurance claim, the record showed the following. 2 To file the

claims, defendant Emmanuel and his codefendants used Mathieu’s home computer

and nearly 100 pieces of personal identifying information that were obtained and

maintained by Mathieu. Fraudulent unemployment insurance claims filed from

Mathieu’s computer totaled $1,073,579 in benefits, and $266,909 in benefits were

actually paid. Mathieu directed a portion of those fraudulently obtained benefits to

defendant Emmanuel’s and codefendant St. Louis’s bank accounts. A total of

$148,214 in benefits from 49 fraudulent claims was requested for payment into

defendant Emmanuel’s bank account, and $20,196 in benefits from 17 of those

claims were actually paid. A total of $25,372 in benefits was requested for

payment into codefendant St. Louis’s account, and $7,443 in benefits were actually

paid.

        The fraudulently obtained unemployment benefits were withdrawn from

Emmanuel’s bank account shortly after they were deposited. Defendant

Emmanuel himself made at least one ATM withdrawal in April 2014. Emmanuel

then recruited codefendant Bernadel to join the fraud scheme, directing him to

withdraw the funds from ATMs and bring the cash back to Emmanuel. From May

to July 2014, Bernadel used defendant Emmanuel’s debit card to make six cash



        2
        The record of the offense conduct is based on a combination of the trial evidence and
unobjected-to facts in the PSR.
                                               3
              Case: 19-10669    Date Filed: 03/25/2020   Page: 4 of 16



withdrawals from Emmanuel’s bank account totaling $2,574 in fraudulently

obtained unemployment benefits.

      In addition to this unemployment-benefits fraud scheme with his

codefendants, Emmanuel obtained other fraudulent payments with the help of

unidentified co-conspirators. From July to October 2014, co-conspirators

deposited counterfeit checks—one in the amount of $1,950, and one in the amount

of $4,668.50—into Emmanuel’s bank account and they withdrew funds in cash. In

this same time period, Emmanuel also set up a fraudulent PayPal business account

and used a stolen credit card number to make unauthorized charges totaling

$10,000 to be paid into the PayPal account. Soon thereafter, Emmanuel made a

check withdrawal request on the PayPal account in the amount of $9,730, but

PayPal ultimately reversed the charges back onto the victim’s stolen credit card.

B.    Convictions

      In November 2017, a grand jury issued a ten-count indictment against

defendant Emmanuel and codefendants Mathieu, St. Louis, and Bernadel for their

conduct in the unemployment-benefits fraud scheme. All four defendants were

charged with conspiracy to commit access device fraud, in violation of 18 U.S.C.

§ 1029(b)(2) (“fraud conspiracy count”). The indictment also charged:

(1) defendant Emmanuel with one count of using unauthorized access devices, in

violation of 18 U.S.C. § 1029(a)(2) (“access-device-use count”), and two counts of

                                         4
              Case: 19-10669    Date Filed: 03/25/2020    Page: 5 of 16



aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1) (“aggravated-

identity-theft counts”); (2) codefendant Mathieu with two access-device-use

counts, six aggravated-identity-theft counts, and one count of possessing 15 or

more unauthorized access devices, in violation of 18 U.S.C. § 1029(a)(3) (“access-

device-possession count”); and (3) codefendant St. Louis with one access-device-

use count and two aggravated-identity-theft counts.

      Each of Emmanuel’s three codefendants pled guilty. Specifically, Mathieu

and St. Louis each pled guilty to one fraud conspiracy count and one aggravated-

identity-theft count. The district court sentenced Mathieu to a total sentence of 36

months’ imprisonment, which consisted of a 12-month sentence on the fraud

conspiracy count, followed by a consecutive 24-month statutory mandatory

minimum sentence on the aggravated-identity-theft count, under § 1028A(a)(1)

and (b)(2). The district court sentenced St. Louis to a total sentence of 24 months’

imprisonment, which consisted of a term of time served on the fraud conspiracy

count, followed by the same consecutive 24-month statutory mandatory minimum

sentence on the aggravated-identity-theft count, under § 1028A(a)(1) and (b)(2).

Bernadel pled guilty to one fraud conspiracy count, agreed to cooperate with the

government and to testify against defendant Emmanuel at trial, and was sentenced

to two years’ probation.

      In March 2018, defendant Emmanuel pled not guilty to all counts and was

                                          5
              Case: 19-10669       Date Filed: 03/25/2020   Page: 6 of 16



released on bond awaiting trial. Thereafter, in September 2018, the grand jury

issued a superseding indictment recharging Emmanuel with his four prior counts

relating to the unemployment-benefits fraud scheme and additionally charging him

with bank fraud, in violation of 18 U.S.C. § 1344 (“bank fraud count”), relating to

his fraud scheme with the unidentified co-conspirators to deposit counterfeit

checks. Emmanuel again pled not guilty. In late October 2018, the district court

revoked Emmanuel’s bond after he tested positive for marijuana and ordered that

he remain in jail pending trial.

      In early November 2018, Emmanuel went to trial. The jury found him guilty

of the fraud conspiracy count, the access-device-use count, and the bank fraud

count and acquitted him of the aggravated-identity-theft counts.

C.    Presentence Report (“PSR”)

      The PSR assigned Emmanuel a total offense level of 23, consisting of: (1) a

base offense level of 7; (2) a 14-level increase based on his intended loss of

$1,073,579 (the total amount of requested unemployment insurance claims); and

(3) a two-level increase because the offense involved ten or more victims. His

total offense level of 23 and criminal history category of I yielded an advisory

guidelines range of 46 to 57 months’ imprisonment. Emmanuel filed no objections

to the PSR.

      Emmanuel did file a motion for a downward variance to a sentence of time

                                            6
              Case: 19-10669    Date Filed: 03/25/2020   Page: 7 of 16



served based on the 18 U.S.C. § 3553(a) factors. Specifically, Emmanuel

emphasized that, as of that point, he had been in prison three months after his bond

was revoked. Emmanuel contended that this already “served” three-month period

of imprisonment was all that was warranted because, among other reasons: (1) he

admitted to his crimes of conviction and was acquitted of the aggravated-identity-

theft counts; (2) his codefendants “recruited” him and “convinced” him to

participate in the fraud conspiracy scheme by letting them use his bank accounts to

receive the fraudulently obtained benefits and his share of the benefits was

minimal at best; (3) he had no prior convictions; (4) he had a dysfunctional

childhood; (5) despite his upbringing, he graduated high school, pursued a college

degree, and honorably served in the Navy; and (6) he suffered from mental illness

and drug and alcohol abuse.

      In addition, defendant Emmanuel stressed the need to avoid unwarranted

sentence disparities, pursuant to § 3553(a)(6). Emmanuel compared his

codefendants’ sentences on their fraud conspiracy convictions to the three months

he had already been in prison. Emmanuel pointed out that St. Louis and Bernadel

received probationary sentences for their fraud conspiracy convictions and Mathieu

(the most culpable codefendant) received a 12-month prison sentence for his fraud

conspiracy conviction. Thus, Emmanuel argued an appropriate and just sentence

for him was time served. Emmanuel did not address his access-device-use or bank

                                          7
               Case: 19-10669      Date Filed: 03/25/2020     Page: 8 of 16



fraud convictions.

D.     Sentencing Hearing in February 2019

       At Emmanuel’s sentencing, the government and defense counsel agreed to a

lower loss amount of $154,832.50 for Emmanuel, which included the $148,214 in

intended loss from the unemployment-benefits fraud scheme and the $6,618.50 in

checks in the bank fraud scheme. 3 This lowered loss amount reduced Emmanuel’s

total offense level from 23 to 19. His criminal history category of I and offense

level of 19 yielded a new advisory guidelines range of 30 to 37 months’

imprisonment. The district court adopted the revised guidelines calculations and

advisory guidelines range.

       The government recommended a 36-month sentence, arguing that this was

consistent with the total 36-month sentence imposed on Mathieu. The government

highlighted that: (1) Emmanuel went to trial and did not accept responsibility;

(2) Emmanuel recruited Bernadel into the fraud scheme; (3) Emmanuel’s loss

amount was based on his actual use of personally identifying information, whereas

Mathieu’s loss amount, while larger, was based on mere possession of personally

identifying information; (4) Emmanuel had committed multiple types of fraud,

including bank fraud, while his codefendants had not; and (5) the government



       3
        The $6,618.50 in checks in the bank fraud scheme is derived from Emmanuel’s two
counterfeit checks in the amounts of $1,950 and $4,668.50.
                                             8
              Case: 19-10669     Date Filed: 03/25/2020    Page: 9 of 16



already had cut Emmanuel a significant break by agreeing to lower his loss

amount.

      In response, Emmanuel again requested a sentence of time served,

reiterating his prior downward-variance arguments. Emmanuel stressed that, in

comparing his sentence to his codefendants’ sentences, the district court should not

consider Mathieu’s and St. Louis’s sentences for the aggravated-identity-theft

convictions because those convictions were subject to a consecutive 24-month

statutory mandatory minimum sentence and defendant Emmanuel had been

acquitted of that count. Defendant Emmanuel highlighted that, without that 24-

month sentence, Mathieu and St. Louis received, respectively, 12-month and time-

served sentences on their fraud conspiracy convictions. Emmanuel recognized his

additional bank fraud conviction, but did not address his access-device-use

conviction. He argued that his bank fraud conviction should not result in a greater

sentence because: (1) his codefendants had already pled guilty by the time the

grand jury charged him with that new count; and (2) it was unclear whether his

codefendants also would have been charged with bank fraud had they proceeded to

trial with him. Finally, Emmanuel allocuted.

      Ultimately, the district court articulated that it had considered the parties’

arguments, the PSR, the advisory guidelines range of 30 to 37 months, and the

§ 3553(a) factors. The district court sentenced Emmanuel to 30 months’

                                          9
               Case: 19-10669     Date Filed: 03/25/2020   Page: 10 of 16



imprisonment on each of his three conviction counts, to run concurrently to each

other.

         Emmanuel objected that his total “sentence was disparate compared to . . .

the codefendants in [his] case.” The district court overruled the objection, finding

that Emmanuel’s and his codefendants’ sentences were not disparate. The district

court stated that it had considered Emmanuel’s and his codefendants’ “relative

culpability.” The district court found that, while “Mr. Mathieu had a higher loss

amount and perhaps [] was one of the most culpable” defendants, Emmanuel had

brought Bernadel into the fraud scheme, Emmanuel’s loss amount was

considerably higher than that of St. Louis, and Emmanuel went to trial. The

district court also explained that it had considered the parties’ arguments, balanced

all the § 3553(a) factors, and sentenced Emmanuel at the low end of his advisory

guidelines range.

         This is Emmanuel’s appeal.

                                  II. DISCUSSION

         Defendant Emmanuel argues that his total 30-month sentence is both

procedurally and substantively unreasonable. This Court reviews a sentence’s

reasonableness under a deferential abuse-of-discretion standard and employs a

two-step process. United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

First, we determine whether the district court committed any significant procedural

                                           10
                Case: 19-10669        Date Filed: 03/25/2020        Page: 11 of 16



error, such as failing to adequately explain its sentence or failing to consider the 18

U.S.C. § 3553(a) factors.4 Id. Second, we assess whether Emmanuel’s sentence is

substantively unreasonable in light of the § 3553(a) factors and the totality of the

circumstances. Id. Emmanuel, as the party challenging his total sentence, carries

the burden of showing that his sentence is unreasonable. Id. at 1189.

A.     Procedural Reasonableness

       In reviewing for procedural reasonableness, we do not require the district

court to incant specific language or articulate its consideration of each § 3553(a)

factor, so long as the record as a whole demonstrates the district court’s

consideration of the § 3553(a) factors. United States v. Bonilla, 463 F.3d 1176,

1181-82 (11th Cir. 2006). When the district court pronounces its chosen sentence,

it is required only to set forth enough to satisfy us that it considered the parties’

arguments and had a reasoned basis for exercising its own legal decisionmaking

authority. United States v. Carpenter, 803 F.3d 1224, 1232 (11th Cir. 2015).

       Here, Emmanuel has not shown that the district court committed any

procedural error in imposing his sentence. Both before and after pronouncing

Emmanuel’s sentence, the district court explicitly stated that it had considered the


       4
         The § 3553(a) factors include, of relevance: (1) the nature and circumstances of the
offense and the history and characteristics of the defendant; (2) the need to reflect the seriousness
of the offense, to promote respect for the law, and to provide just punishment for the offense;
(3) the need for deterrence; (4) the need to protect the public from the defendant’s future crimes;
(5) the advisory guidelines range; and, importantly, (6) the need to avoid unwarranted sentence
disparities. 18 U.S.C. § 3553(a)(1)-(2), (4), (6).
                                                 11
               Case: 19-10669       Date Filed: 03/25/2020      Page: 12 of 16



parties’ arguments, the PSR, the advisory guidelines range of 30 to 37 months, and

the § 3553(a) factors. Emmanuel does not contend that the district court’s

explanation of its sentence was inadequate and the record shows that the district

court considered the relevant § 3553(a) factors. See Bonilla, 463 F.3d at 1181-82.

       Rather, Emmanuel argues that his sentence is procedurally unreasonable

because the district court failed to properly consider the need to avoid unwarranted

sentencing disparities under § 3553(a)(6). Emmanuel’s disparity argument is

based on his contention that the district court was required to apply 18 U.S.C.

§ 1028A(b)(3), which provides that “in determining any term of imprisonment to

be imposed for the felony during which the means of identification was transferred,

possessed, or used, a court shall not in any way reduce the term to be imposed for

such crime so as to compensate for, or otherwise take into account, any separate

term of imprisonment imposed or to be imposed for a violation of this section.” 18

U.S.C. § 1028A(b)(3). Citing to § 1028A(b)(3), Emmanuel asserts that the district

court compared his 30-month sentence to Mathieu’s total 36-month sentence and

St. Louis’s total 24-month sentence, without taking into account that 24 months of

their sentences resulted solely from their aggravated-identity-theft convictions. 5

Emmanuel stresses that he was acquitted of aggravated identity theft and thus the


       5
        Defendant Emmanuel concedes that codefendant Bernadel is not a comparator because
he pled guilty before trial, cooperated with the government, and testified against Emmanuel at
trial.
                                              12
                Case: 19-10669    Date Filed: 03/25/2020   Page: 13 of 16



district court should have considered solely Mathieu’s and St. Louis’s sentences

for their fraud conspiracy convictions. Emmanuel claims that, if the district court

had properly weighed his culpability in the unemployment-benefits fraud scheme,

it would have sentenced him in between St. Louis’s time-served sentence on the

fraud conspiracy count and Mathieu’s 12-month sentence on the fraud conspiracy

count.

         After review, we conclude that Emmanuel’s argument fails for two main

reasons. First, § 1028A(b)(3) does not apply to Emmanuel and his total sentence

because he was not convicted of, or sentenced for, aggravated identity theft. While

the district court was required to consider § 1028A(b)(3)’s mandate when

sentencing Mathieu and St. Louis—both of whom had been convicted of

aggravated identity theft—there was no reason for it to consider § 1028A(b)(3) in

sentencing Emmanuel. Emmanuel essentially concedes this point later in his brief,

stating that the district court “fail[ed] to consider the application of Section

1028A(b)(3) in the sentencing of co-defendants Mathieu and St. Louis.” However,

this is Emmanuel’s appeal, not Mathieu’s or St. Louis’s appeal. Therefore, the

district court did not err in its application, or non-application, of § 1028A(b)(3) in

its § 3553(a)(6) disparity consideration.

         Second, the record shows that the district court explicitly considered

Emmanuel’s disparity argument under § 3553(a)(6), but rejected it on valid

                                            13
               Case: 19-10669    Date Filed: 03/25/2020   Page: 14 of 16



grounds. Contrary to Emmanuel’s contention, the district court did not compare in

a rote manner Emmanuel’s 30-month sentence to Mathieu’s 36-month sentence or

St. Louis’s 24-month sentence. Rather, the district court articulated several

reasons why Emmanuel was not similarly situated to his codefendants and thus

why it rejected Emmanuel’s unwarranted disparity claim. These reasons included

that: (1) Emmanuel and his codefendants played different roles in the fraud

scheme; (2) Emmanuel and his codefendants were responsible for different loss

amounts; and (3) Emmanuel went to trial whereas his codefendants pled guilty. As

to loss amount, Emmanuel’s loss amount not only included the losses from the

unemployment-benefits fraud conspiracy but also losses from his bank fraud

conviction. Unlike Emmanuel, his codefendants were not charged or convicted of

bank fraud. Because neither Mathieu nor St. Louis were similarly situated

codefendants, Emmanuel has not shown any unwarranted disparities. See, e.g.,

United States v. Jayyousi, 657 F.3d 1085, 1117-18 (11th Cir. 2011) (explaining

that a defendant who goes to trial and is convicted of more serious offenses is not

similarly situated to codefendants who plead guilty to less serious offenses).

         Thus, the district court properly rejected Emmanuel’s unwarranted disparity

argument and did not misapply § 3553(a)(6) or violate § 1028A(b)(3) when it

sentenced Emmanuel. Accordingly, Emmanuel has not shown any procedural

error.

                                          14
                Case: 19-10669        Date Filed: 03/25/2020       Page: 15 of 16



B.     Substantive Reasonableness

       This Court will vacate a sentence on substantive reasonableness grounds

only if “we are left with the definite and firm conviction that the district court

committed a clear error of judgment in weighing the § 3553(a) factors by arriving

at a sentence that lies outside the range of reasonable sentences dictated by the

facts of the case.” United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en

banc) (quotation marks omitted). A district court may attach great weight to one

§ 3553(a) factor over others, and the weight it attaches to any specific factor is

committed to its sound discretion. United States v. Rosales-Bruno, 789 F.3d 1249,

1254 (11th Cir. 2015). When the district court chooses a sentence within the

advisory guidelines range, we typically expect the sentence to be a reasonable one.

United States v. Docampo, 573 F.3d 1091, 1101 (11th Cir. 2009).

       Here, Emmanuel’s total 30-month sentence falls at the very bottom of his

advisory guidelines range of 30 to 37 months’ imprisonment. See id.

Nevertheless, Emmanuel argues that his within-guidelines-range sentence is still

substantively unreasonable based on the same disparity-related arguments that we

rejected above.6 Moreover, the district court was well within its substantial



       6
        Defendant Emmanuel asserts that his sentence is substantively unreasonable because:
(1) he was acquitted of aggravated identity theft; (2) the district court misapplied § 3553(a)(6)
and, more specifically, § 1028A(b)(3) when it compared Mathieu’s and St. Louis’s total
sentences and imposed a disparate sentence; (3) Mathieu (who was the most culpable) and
St. Louis (who was equally culpable) received lesser sentences on their fraud conspiracy
                                                 15
               Case: 19-10669       Date Filed: 03/25/2020      Page: 16 of 16



discretion to weigh more heavily other considerations, including: (1) Emmanuel’s

high loss amount of $154,832.50; (2) his involvement in multiple types of fraud

and additional bank fraud conviction; (3) his recruitment of other co-conspirators

into the fraud scheme; and (4) his advisory guidelines range, which was already

lowered in his favor. See 18 U.S.C. § 3553(a)(1)-(2), (4); Rosales-Bruno, 789 F.3d

at 1254. Accordingly, Emmanuel has not shown that “the district court committed

a clear error of judgment in weighing the § 3553(a) factors by arriving at a

sentence that lies outside the range of reasonable sentences dictated by the facts of

[this] case.” See Irey, 612 F.3d at 1190 (quotation marks omitted).

                                   III. CONCLUSION

       Emmanuel has failed to show any procedural or substantive

unreasonableness in his sentencing. Thus, we affirm his total 30-month prison

sentence.

       AFFIRMED.




convictions; and (4) Emmanuel’s additional bank fraud conviction caused a loss of less than
$2,000.
                                              16